717 N.W.2d 336 (2006)
475 Mich. 909
Eula WASHINGTON, as Personal Representative of the Estate of Lisa B. Griffin, Plaintiff-Appellee,
v.
SINAI HOSPITAL OF GREATER DETROIT, d/b/a Sinai-Grace Hospital, Detroit Medical Center, Dr. Kunta, Thomas Piskorowski, D.O., and Dr. Al-Sayad, Defendants-Appellants.
Docket No. 130641. COA No. 253777.
Supreme Court of Michigan.
July 21, 2006.
On order of the Court, the application for leave to appeal the December 1, 2005 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed: (1) whether a successor personal representative is entitled to her own two-year savings period in which to file a complaint under MCL 600.5852 if the first personal representative served a full two-year term, and (2) whether a subsequent complaint filed by a successor personal representative is barred by res judicata and MCR 2.116(C)(7) or MCR 2.504(B)(3) *337 if the first personal representative filed a complaint.
The Michigan Trial Lawyers Association and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.